Dear Mr. Billiot:
You advise that you have been recently elected councilman for the Town of Golden Meadow. You ask if you may continue to serve as member of the municipal planning commission and as member of the municipal board of adjustments.
R.S. 33:103(C) states:
  Sec. 103. Planning commission; membership; appointment
  C. (1) All members of a commission, whether a parish or a municipal planning commission, shall serve without compensation and shall hold no other public office, except they may also serve as members of any duly constituted regional commission of which their parish or municipality forms a part. (Emphasis added).
Thus, R.S. 33:103(C) mandates that a member of the municipal planning commission "shall hold no other public office." Because of this statutory restriction, you must resign your membership with the planning commission, as you now hold the elected position of councilman.
You must also resign your position as member of the municipal board of adjustments.1 The Town of Golden Meadow is a Lawrason Act municipality, governed by R.S. 33:385(C), which states that "no member of the board of aldermen shall hold any other office or employment under the municipal government while he is a member of the board. . . .".
Thus, because you now hold elected public office as councilman for the Town of Golden Meadow, you must resign both positions considered herein. *Page 2 
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
  Very truly yours,
  CHARLES C. FOTI, JR.
  ATTORNEY GENERAL
  BY:_____________________
  KERRY L. KILPATRICK
  ASSISTANT ATTORNEY GENERAL
  KLK:arg
1 R.S. 33:4727
Provides for the membership of a local board of adjustment and states in Subpart A(1) that "the local legislative body may provide for the appointment of a board of adjustment. . . .".